DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This is Office Action based on the 14/611748 application is in response to the communications filed October 27, 2020. 
Claims 1, 10 and 19 were amended October 27, 2020.
Claim 13 was cancelled October 14, 2019. 
Claims 1-3, 6-12 and 15-20 are currently pending and considered below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6-12 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Schwarzberg et al. (US 2009/0076335; herein referred to as Schwarzberg) in view of Cosentino et al. (US 20130082837; herein referred to as Cosentino) in further view of MacVittie et al (US 2013/0035785; herein referred to as MacVittie) in further view of Bunker et al. (US 2016/0136054; herein referred to as Bunker) in further view of Bogash et al. (US 2005/0240305; herein referred to as Bogash) in further view of Anumakonda et al (US 2010/0174688; herein referred to as Anumakonda) in further view of Chou et al. (US 2016/0125747; herein referred to as Chou) in further view of White et al. (US 2014/0303997; herein referred to as White) in further view of Nadas et al. (US 2009/0119129; herein referred to as Nadas.). 
As per claim 1, 
Schwarzberg teaches, determining by a processor, a reason for changing a behavior of a user to bring about the adherence to a regimen. (Paragraph [0021] and Table 1 of Schwarzberg. The teaching describes data that is captured during enrollment. This data is indicative of the user wanting to attain a certain weight through the “goal weight” data. This goal weight provides the reason why the user wants to change their behavior.)
It would have been obvious to one of ordinary skill in the art before the time of filing that Schwartzberg’s goal weight could be construed as changing behavior due to a desire to avoid the negative health effects of excess weight. This is because that when a patient has a goal to lose a certain amount of weight, this is typically due to a patient’s desire in avoiding the negative health effects of excess weight.  
Schwarzberg further teaches receiving a user identified goal for implementing the change of behavior. (Paragraph [0012] of Schwarzberg
Schwartzberg further teaches presenting, by the processor, an approximation of the patient identified goal based on a medical professional review of the patient identified goal and a current prescribed medical treatment of the patient. (Paragraph [0026] and Figure 1 of Schwarzberg. The teaching describes “the expert system determines if the time period for measuring message effectiveness has started 11. If the period has started, the expert system determines the substance of the message to be sent 12 to the users. Messages may relate to user goals, meal plans, diet and exercise activity reminders, and requests for responses or input related to an applicable diet and exercise plan”)
Schwarzberg further teaches providing educational material related to a user, wherein the educational material is a positive material or a negative material based on the profile of the patient. (Paragraph [0026] of Schwarzberg. The teaching describes that messages are sent to the user indicating information pertaining to their goal as well as educational material to attain that goal. The material that is sent to the user could be perceived by the user as positive or negative and is ultimately based on the user profile.)
Schwarzberg does not explicitly disclose determining a barrier to adherence to a prescribed medication.
However Cosentino teaches determining a barrier to adherence by presenting a series of questions to a user regarding adherence to a prescribed medication and analyzing the responses, wherein predefined responses are provided in a pull down menu in the user interface to answer the questions that are presented. (Paragraphs [0098]-[0102] and Figure 15 of Cosentino. The teaching describes a questionnaire that is given to a patient to determine medication compliance. The questionnaire provides fields for questions to be answered through a drop down menu such as in the Vitals and 
It would have been obvious to one of ordinary skill in the art before the time of filing to add to the teaching of Schwarzberg, the adherence teachings of Cosentino. One of ordinary skill in the art would have known that to get a patient to be adherent to a regimen, they would be most successful after they know what obstacles lay in front of them so they can overcome them without falling into non-compliance. One would have known that it is not enough to simply set a goal without knowing how they could fail reaching the goal so they can plan around it. One of ordinary skill in the art would have added to the teaching of Schwarzberg the teachings of Cosentino based on this incentive without yielding unexpected results.
The combined teaching of Schwarzberg and Cosentino does not explicitly teach interacting, by the processor, with a pill dispensing device to detect when a pill is dispensed; launching, by the processor, a medication adherence application during the interacting to track a number of pills that are dispensed within a time period; causing, by the processor, the medication adherence application to establish a connection with an application server to report the number of pills that are dispensed within the time period based on the interacting to the application server; and launching, by the processor, the medication adherence application in response to a notification from the application server due to a detected failure of the patent identified goal to be met based on the number of pills that are dispensed within the time period.
However MacVittie teaches interacting, by the processor, with a pill dispensing device to detect when a pill is dispensed and launching, by the processor, a medication adherence application during the interacting to track a number of pills that are dispensed within a time period, wherein the medication adherence application is also to store the approximation of the patient identified goal to achieve medication adherence and to Paragraphs [0050]-[0055] of MacVittie. The teaching describes that the processing unit of the device monitors the compliance of medication adherence for a patient. It does this by tracking the dosage and timing of the drugs being dispensed.)
MacVittie further teaches causing, by the processor, the medication adherence application to establish a connection with an application server to report the number of pills that are dispensed within the time period based on the interacting to the application server. (Paragraph [0052] of MacVittie. The teaching describes that compliance information is formatted into a report and sent to the central server via the communication capability of the system.)
MacVittie further teaches launching, by the processor, the medication adherence application in response to a notification from the application server due to a detected failure of the patent identified goal to be met based on the number of pills that are dispensed within the time period. (Paragraphs [0047]-[0055] of MacVittie. The teaching describes that when the medication regimen is not followed an alert is sent to the user. Such a message comes from the pill dispenser but would have been prompted from the central server in response to the compliance report.)
MacVittie further teaches a patient agreeing to be monitored as to taking the prescribed medication. ( . The teaching describes “a method of providing a feedback scheme for medication to determine if a patient is complying with a specific schedule for the medication.”)
It would have been obvious to one of ordinary skill in the art before the time of filing to add to the combined teaching of Schwarzberg and Cosentino, the pill dispensing teachings of MacVittie. One of ordinary skill in the art would have known that to get a patient adherent to a regimen, constant encouragement increases that chance. Providing a physical device that has the ability to track your progress and remind you 
The combined teaching of Schwarzberg, Cosentino and MacVittie does not explicitly teach a mobile endpoint device, a polling request from an application server to report the number of pills that are dispensed within the time period, wherein the polling request causes the medication adherence application on the mobile endpoint device to establish a connection with an application server to report the number of pills that are dispensed within the time period based on the interacting to the application server, or a notification from the application server over the connection with the application server due to a detected failure of the patient identified goal to be met based on the number of pills that are dispensed within the time period, wherein the notification launches the medication adherence application on the mobile endpoint device to display the notification from the application server of the detected failure of the patient identified goal to be met based on the number of pills that are dispensed within the time period. 
However Bunker teaches a mobile endpoint device. (Paragraph [0034] and [0087] of Bunker. The teaching describes a medication compliance system that delivers non-compliance notices to a user’s remote hand-held device.)
Bunker further teaches a report for the number of pills that are dispensed within the time period, wherein the report establishes a connection with an application server to report Paragraphs [0042]-[0047] of Bunker. The teaching describes the medication adherence system that has an application server that communicates with the mobile endpoint device to report the usage of the medication storage device for a given time period.)
It would have been obvious to one of ordinary skill in the art before the time of filing to add to the combined teaching of Schwarzberg, Cosentino and MacVittie, the teaching of Bunker. One of ordinary skill in the art would have known that the mobile application combined with the reports and notifications on the mobile device would have led to better compliance because the user would be more likely to interact with a mobile device when they are mobile and not have to worry about checking a stationary device and risk non-compliance. One of ordinary skill in the art would have added to the combined teaching of Schwarzberg, Cosentino and MacVittie, the teaching of Bunker based on this incentive without yielding unexpected results. 
MacVittie and Bunker would then teach a notification from the application server over the connection with the application server due to a detected failure of the patient identified goal to be met based on the number of pills that are dispensed within the time period, wherein the notification launches the medication adherence application on the mobile endpoint device to display the notification from the application server of the detected failure of the patient identified goal to be met based on the number of pills that are dispensed within the time period. (Paragraphs [0059]-[0062] of Bunker. The teaching describes sending a notification to the user via the mobile device. Paragraphs [0047]-[0055] of MacVittie
The combined teaching of Schwarzberg, Cosentino, MacVittie and Bunker does not explicitly teach a polling request from which the report is based on.
However Bogash teaches a polling request inquiring the inventory status of a device. (Paragraphs [0063] and [0042] of Bogash. The teaching describes that the control center sends queries to a delivery module to request an inventory status report. Control software programmed to constantly monitor for signals from both the clinical software and delivery module is installed on computer servers based at the control center.)
It would have been obvious to one of ordinary skill in the art to add to the combined teaching of Schwarzberg, Cosentino, MacVittie and Bunker, the teaching of Bogash. One of ordinary skill in the art would have known that the report of Bunker is generated based on the request and input of the user. Adding the automated polling aspect of the report generation would have improved the system by removing the user requirement and having the central controller poll for the report saving the user time and resources. One of ordinary skill in the art would have added to the combined teaching of Schwarzberg, Cosentino, MacVittie and Bunker, the teaching of Bogash based on this incentive without yielding unexpected results. 
The combined teaching of Schwarzberg, Cosentino, MacVittie, Bunker and Bogash does not explicitly teach receiving records from a pharmacy obtained by the application server and records obtained from a government entity that provides subsidies for the pill.
However Anumakonda teaches receiving records from a pharmacy obtained by an application server and records obtained from a government entity that provides subsidies for a pill. (Paragraph [0042] and Figures 2 and 3 of Anumakonda. The teaching describes an application server that collects records from pharmacies and Medicare that pertain to a patient’s health. Such records would include the medication 
It would have been obvious to one of ordinary skill in the art before the time filing to add to the combined teaching of Schwarzberg, Cosentino, MacVittie, Bunker and Bogash the teaching of Anumakonda. Both teachings are directed to tracking the medication of a patient and it would have been a simple combination of similar technologies to reach the claimed subject matter. One of ordinary skill in the art would have added to the combined teaching of Schwarzberg, Cosentino, MacVittie, Bunker and Bogash, the teaching of Anumakonda based on this incentive without yielding unexpected results. 
The combined teaching of Schwarzberg, Cosentino, MacVittie, Bunker, Bogash and Anumakonda does not explicitly teach wherein the educational material is positive material for a profile of the patient that indicates that the patient is better motivated by positive documentation or negative material based on the profile of the patient that indicates that the patient is better motivated by negative documentation. 
Schwartzberg merely teaches that “the expert system chooses one of each of the following display characteristics to form a set: message tone (e.g., positive, negative, neutral) 20, an avatar 21, a font 22, and a border 23. The display characteristics are not limited to those shown, but may also include other graphics, certain words, certain sentences, voice tones, etc.” (Paragraph [0028] of Schwartzberg.)
However Chou teaches wherein the educational material is positive material for a profile of the patient that indicates that the patient is better motivated by positive documentation. (Paragraphs [0038], [0041]-[0045] of Chou. The teaching describes a patient profiler that makes use of positive and negative motivation techniques to get a patient to adopt desired behaviors. The teaching describes that “some individuals may be more motivated by extrinsic factors, whereas other individuals may be more 
It would have been obvious to one of ordinary skill in the art before the time of filing to modify the messaging system of the combined teaching of Schwarzberg, Cosentino, MacVittie, Bunker, Bogash and Anumakonda with the motivational profiles of Chou. One of ordinary skill in the art would have known that the motivation system in Schwartzberg is fairly simple in that it motivates patients in a seemingly indiscriminate way, providing encouragement without taking into account how the patient would respond psychologically to such an encouragement. Depending on the patient, a certain message from the system of Schwartzberg would have caused the patient to cease treatment because of the system not addressing the motivational needs of the patient. Modifying this messaging system to include motivational profiles like that in Chou would have led to better patient compliance due to the fact that the system more closely takes into account the individual’s motivational needs while in the course of treatment. Such an advantage would have been readily apparent to one of ordinary skill in the art. One of ordinary skill in the art would have modified the combined teaching of Schwarzberg, Cosentino, MacVittie, Bunker, Bogash and Anumakonda with the motivational profiles of Chou based on this incentive without yielding unexpected results. 
However White teaches determining that the barrier to adherence is specifically a financial barrier, and providing an alternative source of obtaining the prescribed medication at a lower cost in response to the financial barrier that was determined, wherein the alternative source comprises at least one of: an online pharmacy company, a charity, or an assistance program operated by a manufacturer of the prescribed medications. (Paragraphs [0072]-[0074] of White. The teaching describes that a 
It would have been obvious to one of ordinary skill in the art before the time of filing to add to the combined teaching of Schwarzberg, Cosentino, MacVittie, Bunker, Bogash, Anumakonda and Chou the teaching of White. One of ordinary skill in the art would have known that some patients routinely do not adhere to treatment simply because they cannot afford it. A barrier like this would be identified in the survey of Cosentino. Providing lower cost alternatives would have been an obvious addition due to the fact that it encourages low income individuals to take care of themselves better than the alternative situation. One of ordinary skill in the art would have added to the combined teaching of Schwarzberg, Cosentino, MacVittie, Bunker, Bogash, Anumakonda and Chou the teaching of White based on this incentive without yielding unexpected results. 
The combined teaching of Schwarzberg, Cosentino, MacVittie, Bunker, Bogash, Anumakonda, Chou and White does not explicitly teach tracking, by the processor, progress of medication adherence of the patient based on a comparison of a performance of the patient versus the patient identified goal and a medication possession ratio (MPR) provided by a pharmacy or healthcare payer, and presenting, by the processor, the progress to the patient via the user interface. 
However, Nadas teaches tracking, by the processor, progress of medication adherence of the patient based on a comparison of a performance of the patient versus the patient identified goal and a medication possession ratio (MPR) provided by a pharmacy or healthcare payer, and presenting, by the processor, the progress to the patient via the user interface. (Paragraphs [0076]-[0083] and Figures 11A-11C of Nadas. The teaching describes a medication adherence report that is generated by a pharmacy that contains the medication possession ratio for the patient. The patient is also able to enroll 
It would have been obvious to one of ordinary skill in the art before the time of filing to add to the combined teaching of Schwarzberg, Cosentino, MacVittie, Bunker, Bogash, Anumakonda, Chou and White, the compliance teachings of Nadas. Paragraph [0007] of Nadas teaches that the information used in the system disclosed will help improve patient compliance with their medication treatment programs and facilitate the delivery of compliance related services. One of ordinary skill in the art would have added to the combined teaching of Schwarzberg, Cosentino, MacVittie, Bunker, Bogash, Anumakonda, Chou and White, the teaching of Nadas based on this incentive without yielding unexpected results. 
As per claim 10, 
Claim 10 has been found by the examiner to be substantially equivalent to claim 1. As such, claim 10 is rejected for the same reasons as cited in the rejection of claim 1.
As per claim 2, 
The combined teaching of Schwarzberg, Cosentino, MacVittie, Bunker, Bogash, Anumakonda, Chou, White and Nadas teaches the limitations of claim 1. 
Cosentino further teaches determining a barrier to adherence by presenting a series of questions to a user and analyzing the responses. (Paragraphs [0098]-[0102] and Figure 15 of Cosentino. The teaching describes a questionnaire that is given to a patient to determine medication compliance. The questionnaire provides fields for questions to be answered through a drop down menu such as in the Vitals and 
As per claim 3,
The combined teaching of Schwarzberg, Cosentino, MacVittie, Bunker, Bogash, Anumakonda, Chou, White and Nadas teaches the limitations of claim 1.
Cosentino further teaches determining a barrier to adherence by presenting a series of questions to a user and analyzing the responses. (Paragraphs [0098]-[0102] and Figure 15 of Cosentino. The teaching describes a questionnaire that is given to a patient to determine medication compliance. The questionnaire provides fields for questions to be answered through a drop down menu such as in the Vitals and Symptoms section. The patient can input information that can identify a barrier to adherence.)
Schwarzberg teaches, determining by a processor, a reason for changing a behavior of a user to bring about the adherence to a regimen. (Paragraph [0021] and Table 1 of Schwarzberg. The teaching describes data that is captured during enrollment. This data is indicative of the user wanting to attain a certain weight through the “goal weight” data. This goal weight provides the reason why the user wants to change their behavior.)
It would have been obvious to one of ordinary skill in the art before time of filing to determine the reasons for changing behavior through a survey like the determination of the barriers to adherence because this deals with collecting patient information to determine the best path of compliance. Determining reasons for change is just as important for compliance as barriers and would be easy to collect the information in the same way yielding no unexpected results.
As per claim 6, 
The combined teaching of Schwarzberg, Cosentino, MacVittie, Bunker, Bogash, Anumakonda, Chou, White and Nadas teaches the limitations of claim 1.
Schwarzberg further teaches determining that adherence has not been met when the goal has not been met. (Paragraph [0022] and Figure 2 of Schwarzberg. The teaching describes the teaching describes that a user’s activity is monitored for compliance with the regimen. Until the user defined goal has been met, the system will not consider the user to be compliant with the regimen.)
As per claim 7, 
The combined teaching of Schwarzberg, Cosentino, MacVittie, Bunker, Bogash, Anumakonda, Chou, White and Nadas teaches the limitations of claim 6.
Cosentino further teaches determining a second barrier to adherence, a second reason for changing behavior or receiving a second goal for a user. (Paragraphs [0098]-[0102] and Figure 15 of Cosentino. The teaching describes a questionnaire that is given to a patient to determine medication compliance. The questionnaire provides fields for questions to be answered through a drop down menu such as in the Vitals and Symptoms section. The patient can input information that can identify a barrier to adherence. Here the questionnaire could identify a plurality of barriers to compliance including a second barrier after the first has been determined.)
As per claim 8, 
The combined teaching of Schwarzberg, Cosentino, MacVittie, Bunker, Bogash, Anumakonda, Chou, White and Nadas teaches the limitations of claim 1.
Schwarzberg further teaches monitoring whether a user has met the user identified goal. (Paragraph [0022] and Figure 2 of Schwarzberg
As per claim 9, 
The combined teaching of Schwarzberg, Cosentino, MacVittie, Bunker, Bogash, Anumakonda, Chou, White and Nadas teaches the limitations of claim 1.
Schwarzberg further teaches giving a congratulatory message to the user. (Paragraph [0022] and Figure 2 of Schwarzberg. The teaching describes that a user’s activity is monitored for compliance with the regimen. When the user has met their goal, a congratulatory message is sent to the user.)
As per claim 11, 
Claim 11 has been found by the examiner to be substantially equivalent to claim 2. As such, claim 11 is rejected for the same reasons as cited in the rejection of claim 2.
As per claim 12, 
Claim 12 has been found by the examiner to be substantially equivalent to claim 3. As such, claim 12 is rejected for the same reasons as cited in the rejection of claim 3.
As per claim 15, 
Claim 15 has been found by the examiner to be substantially equivalent to claim 6. As such, claim 15 is rejected for the same reasons as cited in the rejection of claim 6.
As per claim 16, 
Claim 16 has been found by the examiner to be substantially equivalent to claim 7. As such, claim 16 is rejected for the same reasons as cited in the rejection of claim 7.
As per claim 17, 
Claim 17 has been found by the examiner to be substantially equivalent to claim 8. As such, claim 17 is rejected for the same reasons as cited in the rejection of claim 8.
As per claim 18, 
Claim 18 has been found by the examiner to be substantially equivalent to claim 9. As such, claim 18 is rejected for the same reasons as cited in the rejection of claim 9.
As per claim 19, 
Claim 19 is substantially similar to claim 1. As such, claim 19 is rejected for the same reasons as claim 1.  
As per claim 20, 
Claim 20 has been found by the examiner to be substantially equivalent to claim 3. As such, claim 20 is rejected for the same reasons as cited in the rejection of claim 3.

Response to Arguments
Applicant's arguments filed October 27, 2020 have been fully considered. 
Applicant’s arguments are rendered moot in light of the new combination of references used in the current rejection. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD A NEWTON whose telephone number is (313)446-6604.  The examiner can normally be reached on M-F 8:00AM-3:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICTORIA AUGUSTINE can be reached on (313)446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.A.N./Examiner, Art Unit 3686                                                                                                                                                                                                        
/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626